DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-13, 15-20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to allocation of budget among multiple different combinations of advertising type and multiple search engine based on performance objective and generating performance forecast based on the allocation amount. 
Claims 1-3, 5-13, 15-20, 23 and 24 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-3, 5-13, 15-20, 23 and 24 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 11 recite providing an interface, receiving a total allocation amount, receiving performance objective, generating allocation (different amount for each combination), generating performance forecast, generating daily allocation forecast, displaying daily allocation forecast and performance forecast, receiving approval and bidding for each of the advertisement type at each if the multiple search engine. 
The limitation of receiving, generating (forecasting), displaying and bidding covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (allocating budget for advertisements). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for providing an interface to receive allocation amount for selected advertisement and selected search engine and performance objective, and forecasting, displaying and bidding. The claims as a whole merely describe how to generally apply the concept of allocation of daily budget for different search engines and placing bid for advertisement based on an objective and forecast. The processor, including the graphical interface, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, forecasting and entering bid), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The specification also discloses that the invention can be implemented on virtually any type of generic computing devices (see [0018]-[0030]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0002] and fig. 1 and 2). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24, are patent ineligible. Hence, claims 1-3, 5-13, 15-20, 23 and 24 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15-20, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims, as amended, recite:
automatically generating an allocation of the total allocation among …and wherein 
automatically generating an allocation of the total allocation amount among multiple different combinations selected from multiple advertisement types and multiple search engines further comprises:
allocating the total allocation amount as a respective different amount for
each of the multiple different combinations, comprising:
equalizing predicted performance under the performance objective across each of the multiple different combinations by selecting the respective different amounts for each of the multiple different combinations to satisfy:
The specification discloses allocating the total allocation amount according to an allocation balancing rules and the allocation balancing rules can include allocating amounts that equalize predicted performance under the performance objective in each of the combination selected …the total allocation amount can be allocated to each search engine and ads type combination according to historical revenue performance to equalize predicted performance under the performance objective, for example, if spending $1000 in super department B yields revenue of $10,000, and spending $ in super department A yields $5000 of revenue, then more of the budget can be allocated to super department B in order to equalize performance, as estimated based on past empirical data. 
However, Examiner could not find support for allocating the total allocation amount as respective different amount for each of the multiple different combination and equalizing predicted performance…



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2011/0035276 A1) in view of Pai et al. (US 2016/0267519 A1) further in view of Gender et al. (US 2006/0248035 A1). 
Claims 1, 11:
Ghosh teaches one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: providing a graphical user interface comprising input fields and output fields; 
receiving a total allocation amount for a predetermined time period in an allocation amount input field of the input fields of the graphical user interface (total 30 day estimated allocation and daily spending limit)(see Fig. 3E, 3G, [0051]); 
receiving a performance objective in a performance objective input field of the input fields of the graphical user interface, the performance objective input field providing a set of options for selection of the performance objective (see fig. 3F, [0045], [0054]-[0059]; 
automatically generating an allocation of the total allocation amount based at least in part on the total allocation amount and the performance objective according to allocation balancing rules (see [0078]-[0081], [0101]); 
automatically generating one or more performance forecasts based on the allocation;
automatically generating a daily allocation forecast across the predetermined time period based on the allocation (estimated impressions, clicks) (see fig. 3E, 3F) ;
displaying the daily allocation forecast and the one or more performance forecasts in the output fields of the graphical user interface (see fig. 3E, [0071]), [0090]); and 
after receiving an approval, automatically bidding for each of the multiple advertisement types at each of the multiple search engines based at least in part on the daily allocation forecast (see fig. 7, [0025], [0071], [0101]-[0102]).
Ghosh teaches total budget allocation for a predetermined time period (for a campaign duration and for daily allocation (see Fig 3E) with maximum and minimum limit (upper and lower bound) (see Fig. 3A). Pai teaches the allocation amount including a lower bound and an upper bound (upper and lower constraint or limits) for total allocation amount (see [0050]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the upper and lower constraints in Ghosh, as in Pai, in order to allow spending flexibility by setting a minimum and maximum limit. Pai also teaches allocating different amount for to equalize predicted performance (based on lower constraints, at least $10 will be allocated to the first set of related features, because it is associated with a greater ROI, the budget allocation can be maximized to the upper constraint for the first set …) (see [0051]-[0054])
Ghosh teaches allocation of a budget on adverting type (different keywords or keyword combination) (see Fig. 3B-3D) for placement of a search engine (search result) (see [0024], [0033]). Ghosh failed to explicitly teach generating an allocation of the total allocation amount among combinations selected from multiple advertisement types and multiple search engines with a combination of advertising type and search engine selection. 
Gendler teaches advertising campaign optimization by allocating budget across single or multiple search engines using one or more search terms with variations in content and/or presentation, and using an initial prediction of per the performance relative to a selected metric given term for particular combination of … (see [0036]-[0041]); equalizing predicted performance by selecting the respective different amount for each of the multiple different combination (to satisfy …) (search listings vary in cost and effectiveness depending on term and the search engine, each search term on each search engine has a unique market value, … since the search listing itself can significantly impact performance, it may be useful to establish a term landscape entry that specific to a particular search listing for the same performance objective ) (see [0038]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple engines with various content and/or presentation combination of Gendler, in Ghosh’s advertising campaign optimization, in order to optimize the advertising campaign by continually evaluating the combination across the plurality of search engines for achieving a specific result. 
Claims 2, 12: 
Ghosh does not teach wherein the lower bound is 20% of the previous allocation amount, and the upper bound is approximately 200% of the previous allocation amount. However, Pai teaches constraints bounds might be determined in any manner (algorithmically, advertiser selected) or based on historical data (see [0050]-[0054]). 
Claims 3, 13:
Ghosh/Pai teaches wherein the set of options for selection of the performance objective comprises: return on ad spend (ROAS) objective; a contribution profit over ad spend (CPOAS) objective; and a cost per acquired customer (CAC) objective (see fig. 3F, [0054]-[0069], see Pai [0034]-[0035]).
Claims 5, 6, 15, 16:
Ghosh teaches granularity (geographic location) comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules (see 3A, 3C). Pai also teaches a granularity (period of time) to allocate a budget (see [0021]-[0024]). 
Gendler teaches receiving a division granularity selection in one or more division granularity fields of the input fields of the graphical user interface; wherein automatically generating the allocation of the total allocation amount among the combinations selected from the multiple advertisement types and the multiple search engines further comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules (see [0054]-[0056]). 
Claims 7, 17, 23, 24:
Ghosh teaches wherein the allocation balancing rules comprise automatically allocating a respective amount to each respective combination of each of the subdivisions, each of the multiple advertisement types, and each of the multiple search engine using a different weighed linear model for each respective combination (to equalize the predicted performance under the performance objective across each combination of each of the subdivisions, each of the multiple advertisement type, and each of the multiple search engines, such that the respective amounts automatically allocated across the respective combinations are different from each other) (see fig. 3E, [0051]-[0054]). Pai teaches implementing any attribution model including a weighed (see [0037]-[[0039]) and including linear model, such as regression model (see [0044]-[0050]).  
Claims 8, 18:
Ghosh teaches wherein the one or more performance forecasts comprise predicted ranges based at least in part on historical performance data (see [0052]). 
Claims 9, 19:
Ghosh/Pai teaches wherein automatically bidding for each of the multiple advertisement types at each of the multiple search engines based at least in part on the daily allocation forecast further comprises: estimating a predicted total amount consumed for a day based on actual amounts consumed during a first portion of the day and historical amounts consumed; and adjusting bidding for a remainder of the day based on the predicted total amount consumed for the day and an allotment for the day in the daily allocation forecast (see [0082]-[0090]) and Pai ([0036]-[0039]). 
Claims 10, 20:
Ghosh/Pai teaches wherein the daily allocation forecast displayed in at least one of the output fields of the graphical user interface comprises: a daily allocation amount for each day of the predetermined time period; and a cumulative allocated amount for each day of the predetermined time period (see Fig. 3E, see Pai [0049]-[0057]).

Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.  
However, regarding the rejection under 112, in light of the specification and based on Applicant’s argument: 
In many embodiments, the total allocation amount can be allocated to each super department, search engine, and ads type combination according to historical revenue performance to equalize predicted performance under the performance objective (e.g., ROAS) across the different super departments of the division. …the total allocation amount allocated to different search engine and ad type combinations… the allocation balancing rules including allocating amounts to equalize predicted performance under the performance objective 
Therefore, based on this understanding, the step of allocating in search engines and ad type combination according to historical revenue performance or allocating amounts under the objectives equalizes predicted performance. No additional step is claimed beside the step of allocating.
 Regarding the rejection under 101, providing an input and output field for receiving allocation amount and objectives (i.e. an interface for entering data see fig. 5)) that is equivalent to providing a form where user can enter information and allocating the amount and forecasting performance and displaying the forecasted performance data does not provide any improvement to the technological field. If there is any improvement, it is to the allocation of the resources for search engines (see also applicant’s specification under background). 
Examiner notes that the underlined claimed limitation are the steps that are abstract idea. The additional elements claimed beside the abstract idea are the processor, computer readable media (just a computer) are generic computer, performing generic function performed by generic computers (see fig. 1, 2 and [0018] and [0019]). 
Examiner respectively disagree that the combination of the limitation add specific limitations that are improvements beyond what is well-known, routine or conventional in the field. As indicated above, the additional element do not integrate the judicial exception (abstract idea) into a practical application. 
However, the “additional element” or combination of the “additional element” identified represent a general-purpose computer, or steps that those computers perform, including the receiving, allocating, displaying steps that are well-understood, routine and conventional, because the operations of receiving, allocation (determining an amount) and display the allocation or data are operations that are found in any computer system. 
Regarding the rejection under 103, Applicant argues that nowhere does Ghosh teach or suggest “allocating the total allocation amount as a respective different amount for each of the multiple different combinations, comprising: equalizing predicted performance under the performance objective across each of the multiple different combinations by selecting the respective different amounts for each of the multiple different combinations . . . ; the predicted performance under the performance objective is equalized across each of the multiple different combinations based on the respective different amounts for each of the multiple different combinations.” as required by independent claims 1 and 11.
As indicated above and based on Applicant’s argument for the rejection under 112, the equalization step is achieved by allocating the total amount among multiple advertisement types with different search engines (combinations selected from multiple advertisement types and multiple search engines) based on the performance objective (such as ROAS). 
Based on this understanding, Ghosh teaches allocation of a budget on an advertising type (keyword or keyword combination) for placement on a search engine (see [0025]. Further Ghosh teaches the campaign optimizer engine processes a wide range of information received from advertiser-specified campaign variables corresponding to an advertising opportunity slot (see [0027], an opportunity slot selector which operates on an array of opportunity slots (see [0035]-[0037]. Ghosh failed to explicitly teach generating an allocation of the total allocation amount among combinations selected from multiple advertisement types and multiple search engines with a combination of advertising type and search engine selection. However, this limitation is disclosed in Gendler. Therefore, Ghosh in view of Gendler discloses equalizing (balancing) the predicted performance by  allocation amount from the total budget on search engines and different ad types. 
 
Conclusion
                        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688